 


114 HR 365 IH: To direct the Secretary of Transportation to conduct a notice and comment rulemaking before implementing certain policies relating to obstruction evaluation aeronautical studies, and for other purposes.
U.S. House of Representatives
2015-01-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 365 
IN THE HOUSE OF REPRESENTATIVES 
 
January 14, 2015 
Mr. Cohen (for himself and Mr. Schweikert) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
 
A BILL 
To direct the Secretary of Transportation to conduct a notice and comment rulemaking before implementing certain policies relating to obstruction evaluation aeronautical studies, and for other purposes. 
 
 
1.Obstruction Evaluation Aeronautical StudiesThe Secretary of Transportation may implement the policy set forth in the notice of proposed policy entitled Proposal To Consider the Impact of One Engine Inoperative Procedures in Obstruction Evaluation Aeronautical Studies published by the Department of Transportation on April 28, 2014 (79 Fed. Reg. 23300), only if the policy is adopted pursuant to notice and comment rulemaking and, for purposes of Executive Order 12866 (5 U.S.C. 601 note; relating to regulatory planning and review), is treated as a significant regulatory action within the scope of section 3(f)(1) of such Order.  